Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-30-2001

Order for Rehearing en banc in Pontarelli v. United
States,(Bureau of Alcohol, Tobacco & Firearms)
Precedential or Non-Precedential:

Docket 00-1268




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Order for Rehearing en banc in Pontarelli v. United States,(Bureau of Alcohol, Tobacco & Firearms)" (2001). 2001 Decisions. Paper
94.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/94


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed April 30, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-1268

LOUIS A. PONTARELLI

v.

UNITED STATES DEPARTMENT OF THE TREASURY,
BUREAU OF ALCOHOL, TOBACCO AND FIREARMS;
JOHN W. MAGAW, DIRECTOR, BUREAU OF
ALCOHOL, TOBACCO AND FIREARMS

Bureau of Alcohol, Tobacco and Fir earms;
John W. Magaw, Appellants

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Civil Action No. 98-5081)
District Judge: Honorable Herbert J. Hutton

Present: BECKER, Chief Judge, SLOVITER, MANSMANN,
SCIRICA, NYGAARD, ALITO, ROTH, McKEE, RENDELL,
BARRY, AMBRO, FUENTES, and ROSENN, Circuit Judges.

O R D E R

A majority of the active judges having voted for r ehearing
en banc in the above appeal, it is ORDERED that the Clerk
of this Court list the above case for rehearing en banc at
the convenience of the Court.
       BY THE COURT:

        /s/ Edward R. Becker
       Chief Judge

DATED: 30 April 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2